DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
 The claims recite method, apparatus and system for conducting transactions using electronic chip. 
Exemplary claim 1 recites in part, 
receiving… an authentication request including a first authentication parameter of a user when the transaction is initiated at the terminal device, wherein one or more details of a plurality of payment modes of the user are stored in the electronic chip; 
comparing the first authentication parameter with a second authentication parameter…; and
communicating… an authentication response including one or more details of a first payment mode of the plurality of payment modes, based on a match between the first authentication parameter and the second authentication parameter, wherein the transaction is processed based on the authentication response. 
The claim recites the limitations of 1) receiving an authentication request (including first authentication parameter), 2) comparing first and second parameter, and 3) transmitting the results (including payment method).
The receiving, comparing and transmitting steps cover performance of the limitation in the mind but for the recitation of generic computer component (processor). Other than the recitation of a “processor” and “memory”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of “electronic chip” and “terminal device” does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of “plurality of payment methods” and “first and second authentication parameter” simply describes one or more data transmitted between the “electronic chip” and “terminal device”, which amounts to insignificant extra-solution activities. The recited “electronic chip” and “terminal device” are recited at a high level that amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (electronic chip and terminal device) amounts to mere instructions to apply the judicial exception using generic computer components. The claim does not provide an inventive concept.
Accordingly, claim 1 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Claims 8 and 15 recite similar limitations, and therefore are rejected based on similar rationale.
Dependent claims 2-7, 9-14 and 16-20 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2017/0357962 (Ghanta et al. – hereinafter Ghanta), and further in view of U.S. Patent Appl. Pub. No. 2017/0293909 (Song et al. – hereinafter Song).

Referring to claim 1, Ghanta discloses a method of conducting a transaction using an electronic chip, the method comprising: 
receiving, by the electronic chip from a terminal device, an authentication request including a first authentication parameter of a user when the transaction is initiated at the terminal device, wherein one or more details of a plurality of payment modes of the user are stored in the electronic chip; [See paragraphs 0023, 0035, 0036]
comparing, by the electronic chip, the first authentication parameter with a second authentication parameter stored in the electronic chip; and [See paragraphs 0047, 0048]
Ghanta does not explicitly disclose the limitation: communicating, by the electronic chip to the terminal device, an authentication response including one or more details of a first payment mode of the plurality of payment modes, based on a match between the first authentication parameter and the second authentication parameter, wherein the transaction is processed based on the authentication response. 
Song teaches a system with the limitation: communicating, by the electronic chip to the terminal device, an authentication response including one or more details of a first payment mode of the plurality of payment modes, based on a match between the first authentication parameter and the second authentication parameter, wherein the transaction is processed based on the authentication response. [See paragraphs 0067, 0108, 0109, 0175-0188, Figs. 7A, 7B] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Ghanta to have incorporated a payment method selection feature as in Song with the motivation of selecting one or more payment methods for processing a transaction according to user defined conditions. [See Ghanta paragraphs 0023, 0035, 0036; Song paragraphs 0214, 0250]

Referring to claim 2, the combination of Ghanta and Song discloses the method of claim 1, further comprising selecting, by the electronic chip, the first payment mode from the plurality of payment modes based on one or more selection parameters, wherein the one or more selection parameters include at least one of a frequency of use of the first payment mode, a merchant category associated with the transaction, or a spending limit assigned to the first payment mode. [See Song paragraphs 0176, 0214, 0250] 

Referring to claim 4, the combination of Ghanta and Song discloses the method of claim 1, further comprising: 
receiving, by the electronic chip from a user device, the one or more details of the plurality of payment modes and the second authentication parameter; and [See Ghanta paragraphs 0023, 0035, 0036; Song paragraphs 0108, 0109, 0174]
storing, by the electronic chip, the one or more details of the plurality of payment modes and the second authentication parameter therein. [See Ghanta paragraphs 0023, 0035, 0036; Song paragraphs 0108, 0109, 0174]

Referring to claim 5, the combination of Ghanta and Song discloses the method of claim 4, further comprising updating, by the electronic chip, the one or more details of the plurality of payment modes based on an update request received from at least one of the user device or the terminal device. [See Song paragraph 0268]

Referring to claim 6, the combination of Ghanta and Song discloses the method of claim 1, wherein the electronic chip is placed on a wearable device of the user. [See Song paragraph 0057] 

Referring to claim 7, the combination of Ghanta and Song discloses the method of claim 1, wherein the electronic chip is attached to skin of the user. [See paragraph 0057] 

Referring to claims 8, 9 and 11-14, they recite similar limitations as set forth in claims 1, 2 and 4-7, and therefore are rejected based on the same rationale.

Referring to claim 15, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.

Referring to claim 16, the combination of Ghanta and Song discloses the system of claim 15, wherein the terminal device is further configured to: 
render a graphical interface for presenting the one or more details of the first payment mode received from the electronic chip, [See Song paragraphs 0067, 0108, 0109, 0175-0188, Figs. 7A, 7B] 
receive a selection of the first payment mode, and [See paragraphs 0067, 0108, 0109, 0175-0188, Figs. 7A, 7B]
generate an authorization request for processing the transaction based on the selection of the first payment mode. [See paragraphs 0067, 0108, 0109, 0175-0188, Figs. 7A, 7B]  

Referring to claim 18, the combination of Ghanta and Song discloses the system of claim 15, wherein each of the plurality of payment modes is one of a transaction card or a digital wallet. [See paragraphs 0023, 0035, 0036]

Referring to claim 19, the combination of Ghanta and Song discloses the system of claim 15, wherein the terminal device is further configured to: 
detect a presence of the electronic chip within a pre-determined distance from the terminal device when the transaction is initiated at the terminal device, and [See Song paragraphs 0184, 0198; Ghanta paragraphs 0003, 0019, 0050]
establish a bi-directional communication link between the terminal device and the electronic chip based on the detection of the presence of the electronic chip within the pre- determined distance, wherein the bi-directional communication link communicatively couples the electronic chip to the terminal device, and wherein the authentication request is communicated to the electronic chip using the bi-directional communication link. [See Song paragraphs 0184, 0198; Ghanta paragraphs 0003, 0019, 0050]

Referring to claim 20, the combination of Ghanta and Song discloses the system of claim 15, wherein the electronic chip is attached to one of skin of the user or a wearable device of the user. [See Song paragraph 0057] 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanta in view of Song, and further in view of U.S. Patent Appl. Pub. No. 2016/0253669 (Yoon et al. – hereinafter Yoon).

Referring to claim 3, the combination of Ghanta and Song discloses a method of claim 1 above. The combination does not explicitly disclose the limitations:  
receiving, by the electronic chip from the terminal device, a first request to communicate the one or more details of the plurality of payment modes to the terminal device, when the first payment mode is rejected by the user or when a transaction amount of the transaction is to be split across at least two payment modes of the plurality of payment modes; and 
communicating, by the electronic chip to the terminal device, the one or more details of the plurality of payment modes for processing the transaction. 
Yoon teaches a system with the limitations:
 receiving, by the electronic chip from the terminal device, a first request to communicate the one or more details of the plurality of payment modes to the terminal device, when the first payment mode is rejected by the user or when a transaction amount of the transaction is to be split across at least two payment modes of the plurality of payment modes; and [See paragraphs 0371-0373]
communicating, by the electronic chip to the terminal device, the one or more details of the plurality of payment modes for processing the transaction. [See paragraphs 0371-0373]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Ghanta and Song to have incorporated a payment method selection feature as in Yoon with the motivation of selecting one or more payment methods to process a transaction according to user input. [See Ghanta paragraphs 0023, 0035, 0036; Yoon paragraphs 0371-0373]

Referring to claims 10 and 17, they recite similar limitations as set forth in claim 3 respectively, and therefore are rejected based on the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687